             Case 2:18-cv-00537-JLR Document 159 Filed 06/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          JOHNNY B. DELASHAW, JR.,                     CASE NO. C18-0537JLR

11                               Plaintiff,              ORDER SETTING BRIEFING
                   v.                                    SCHEDULE
12
            SEATTLE TIMES COMPANY, et
13
            al.,
14
                                 Defendants.
15
            On June 4, 2020, counsel for Plaintiff Johnny B. Delashaw, Jr. and Defendant
16
     Seattle Times Company (“the Times”) contacted chambers and requested a telephonic
17
     conference to resolve two discovery disputes pursuant to Local Civil Rule 7(i). See Local
18
     Rules W.D. Wash. LCR 7(i). The Times brings a dispute regarding the scope of a Rule
19
     30(b)(6) deposition notice. See Fed. R. Civ. P. 30(b)(6). Mr. Delashaw brings a dispute
20
     regarding what he contends is a late production of documents from the Times that
21
     warrants a variety of forms of relief. The court concludes that these disputes are not
22


     ORDER - 1
              Case 2:18-cv-00537-JLR Document 159 Filed 06/08/20 Page 2 of 2



 1   suitable for resolution via short letter briefs and the telephonic conference process

 2   provided by Local Civil Rule 7(i) without additional briefing. Accordingly, the court

 3   declines to set a telephonic conference at this time. Nevertheless, given the rapidly

 4   approaching discovery deadline, which the court has already extended, the court

 5   ORDERS the parties to comply with the following expedited briefing schedule to resolve

 6   the parties’ disputes:

 7     Dr. Delashaw’s Motion           The Times’ Response           Dr. Delashaw’s Reply, If
                                                                      Any, and Noting Date
 8           June 12, 2020                  June 17, 2020                 June 19, 2020

 9        The Times’ Motion          Dr. Delashaw’s Response        The Times’ Reply, If Any,
                                                                        and Noting Date
10           June 12, 2020                  June 17, 2020                 June 19, 2020

11
            Apart from the expedited schedule the court orders herein, the parties’ submissions
12
     shall otherwise comply in full with the Federal Rules of Civil Procedure and the Local
13
     Civil Rules, including the page limits provided by Local Civil Rule 7(e). See Local Rules
14
     W.D. Wash. LCR 7(e).
15
            Dated this 8th day of June, 2020.
16

17

18
                                                       A
                                                       JAMES L. ROBART
19                                                     United States District Judge

20

21

22


     ORDER - 2
